Since appellee's July 8, 1988 letter directed to the clerk of courts substantially complied with the provisions of Article III of the Interstate Agreement on Detainers ("I.A.D." or "Agreement"), the trial court's dismissal entry should be affirmed.
The I.A.D., codified in R.C. 2963.30, is a compact among forty-eight states, the District of Columbia, and the United States establishing procedures by which one jurisdiction may obtain temporary custody of a prisoner incarcerated in another jurisdiction for the purpose of bringing that prisoner to trial.Cuyler v. Adams (1981), 449 U.S. 433, at 435, 101 S.Ct. 703, at 705, 66 L.Ed.2d 641, at 646, fn. 1. The I.A.D. establishes two procedures under which a prisoner against whom a detainer has been lodged may be transferred to the temporary custody of the receiving state. Id. Article III of the Agreement provides the prisoner-initiated procedure while Article IV provides the procedure *Page 156 
by which the prosecutor in the receiving state may initiate the transfer. Id. When the prisoner initiates an Article III proceeding, he shall be brought to trial within one hundred eighty days after "having caused to be delivered to the prosecuting officer" written notice of his request. See State v.Reitz (1984), 26 Ohio App.3d 1, 26 OBR 168, 498 N.E.2d 163. The prisoner's request shall be accompanied by a certificate from the appropriate prison official having custody of the prisoner stating information relating to the prisoner's prison term.Id.
The majority concludes that appellee's July 8 letter was insufficient to invoke the Agreement since no notice of the alleged request was given to prison officials and appellee's request was not accompanied by a certificate of inmate status. I believe such substantially complied with the requirements of Article III notwithstanding the lack of a companion certificate from prison officials.
The I.A.D. should be liberally construed to effectuate its purposes of encouraging the expeditious and orderly disposition of outstanding charges, determining the proper status of detainers, and establishing cooperative and uniform procedures for the attainment of these goals. Schofs v. Warden, FCI,Lexington (E.D.Ky.1981), 509 F. Supp. 78, 82. In Schofs, the court held that an inmate's letters to the clerk and state's attorney requesting a final disposition of charges against him satisfied the Article III requirements. There was no indication in Schofs that the prisoner's request was accompanied by the requisite certificate from prison officials. The court nevertheless held that the I.A.D.'s requirements were satisfied although the terms of the Agreement had not been literally met. Such reflects the general position taken by federal courts which have adopted the philosophy that technical compliance is unnecessary if, through no fault of his own, an inmate fails to meet all Article III requirements. See Nash v. Carchman
(D.N.J.1983), 558 F. Supp. 641, affirmed Nash v. Jeffes (C.A.3, 1984), 739 F.2d 878, reversed on other grounds Carchman v. Nash
(1985), 473 U.S. 716, 105 S.Ct. 3401, 87 L.Ed.2d 516.
Appellee's letter, although addressed to the clerk of courts, was delivered to the Clermont County Prosecutor's Office. The letter clearly reflects appellee's request for "information as to what I must do to have said detainer disposed of." While not using the I.A.D. standard forms, appellee requested the necessary information for an Article III action but, through no fault of his own, was denied the requested information. The prosecutor's office simply ignored appellee's letter and, over three months later, initiated its own request under Article IV. Having recognized appellee's substantial compliance, this was an obvious attempt by the prosecutor to toll the one-hundred-eighty-day *Page 157 
period triggered by appellee's Article III action and "rewind" the clock by filing his own Article IV action. I believe such is impermissible and is directly in conflict with the statement in Article IX that the Agreement be liberally construed so as to effectuate its purposes. Cuyler, supra, 449 U.S. at 448,101 S.Ct. at 712, 66 L.Ed.2d at 654.
For these reasons, I would hold that appellee's July 8 letter substantially complied with the requirements of Article III and that the trial court correctly granted appellee's motion to dismiss. I accordingly dissent.